Citation Nr: 1519312	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-47 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, to include black lung disease.

3.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1974 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for PTSD and black lung disease have been recharacterized as claims for service connection for a psychiatric disorder and a respiratory disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2014, the Board remanded these claims for further development.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a respiratory disorder, to include black lung disease.

2.  The Veteran does not have a current diagnosis of a prostate disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Standard letter from March 2008 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II.  Service Connection Claims

The Veteran seeks service connection for black lung disease and a prostate disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record contains no medical diagnosis for a respiratory disability, to include black lung disease or a prostate disability.  The Veteran has alleged that his black lung disease was diagnosed by a doctor when he sought Social Security Disability Insurance (SSDI); however, after reviewing records obtained from the Social Security Administration (SSA), the Board finds no such diagnosis.  The SSDI records do contain psychiatric examinations in which black lung is included in the overview of the Veteran's medical history, but these notations are based on the Veteran's lay statements and are uncorroborated by any medical evidence.  The Veteran is not competent to diagnose black lung disease as it is a medically complex disease and he does not have the requisite medical expertise or training.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Board is not bound to accept these uncorroborated accounts of a prior diagnosis of black lung disease contained in the SSDI-related medical records.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Veteran has not provided a lay diagnosis for a prostate disability but the same conclusions would apply.

The Board finds that the record does not contain a competent lay or medical diagnosis for either disability.  The record also does not contain any persistent or recurrent symptoms related to either disability.  In fact, a November 2011 VA treatment record shows that prostate screening for prostate cancer was negative.  Additionally, a February 1993 medical record shows the Veteran's chest x-ray was normal.  Accordingly, VAs duty to assist does not require it to provide a medical examination or opinion to help the Veteran substantiate his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The first element of service connection has not been met with regard to either claim.  The Veteran is not diagnosed with a respiratory disability, to include black lung disease, or a prostate disability; there is no doubt to be resolved; service connection for black lung disease or a prostate disability is not warranted.  38 U.S.C.A. §§ 5107A(d).


ORDER

Service connection for a respiratory disability, to include black lung disease, is denied.

Service connection for a prostate disability is denied.


REMAND

The Veteran also seeks service connection for a psychiatric disorder.  The record contains current diagnoses for PTSD, depression, and dysthymia; and the Veteran's service treatment records appear to contain complaints of depression.

The evidence of record suggests that the Veteran's current psychiatric disorder may be related to service; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide a diagnosis or diagnoses for the Veteran's mental disorder(s).  For each diagnosis, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder commenced during military service or is otherwise related to his active service.

If PTSD is diagnosed, the examiner must indicate the stressor or stressors upon which the diagnosis of PTSD is made.

The examination report must include a complete rationale for all opinions expressed.  The Veteran's lay statements must be considered and discussed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


